Citation Nr: 1309469	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  00-22 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to an increased rating for tinea versicolor, currently rated 30 percent disabling.  

3.  Entitlement to an increased rating for a left knee disability, currently rated 10 percent disabling.  

4.  Entitlement to an initial rating in excess of 10 percent for asbestosis.  

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

M. Tenner, Counsel
INTRODUCTION

The Veteran served on active duty from February 1969 to February 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2000 decision rendered by the North Little Rock, Arkansas Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for PTSD and continued a 10 percent rating for a left knee disability and a 30 percent rating for tinea versicolor.  A December 2004 Board decision denied service connection for PTSD and an increased rating for a left knee disability.  The Veteran appealed that December 2004 decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Partial Remand, in a March 2006 Order, the Court vacated the Board's decision and remanded the claims for service connection for PTSD and an increased rating for a left knee disability to the Board for readjudication, in accordance with the Joint Motion.  In September 2006, the issues of entitlement to service connection for PTSD and an increased rating for a left knee disability were remanded by the Board for further development.  

This case is also on appeal from a November 2002 rating decision of the RO in North Little Rock, Arkansas, that granted service connection and awarded a 10 percent rating for asbestosis, effective August 16, 2001.  In December 2004, the Board remanded the Veteran's claims for an initial increased rating for asbestosis and an increased rating for tinea versicolor for further development. 

In June 2010, the Board clarified that the claim for PTSD was expanded to include other psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board also found that a claim for TDIU was reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded these claims to the RO to conduct additional development.  While the claims were pending, the Veteran discharged his representative and is now proceeding pro se.  

The Veteran also has appeals concerning claims for service connection for a right knee disability and for loose bowel syndrome and a claim for an increased rating for gastritis.  A separate decision will be issued on those appeals.   

The claims for an increased rating for tinea versicolor and TDIU are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Residuals of a left torn medial meniscus are characterized by slight instability, but with full extension and flexion, and the surgical scar is healed, nontender, and not painful.  

2.  Since the effective date for the grant of service connection, asbestosis did not meet or approximate FVC scores of 65 to 74 percent predicted or DLCO (SB) scores of 56 to 65 percent predicted on objective clinical evaluation.

3.  The weight of the competent and probative evidence of record does not support a diagnosis of PTSD.  To the extent that the Veteran has psychiatric disorders, other than PTSD, to include a major depressive disorder and an adjustment disorder, such were not incurred during active military service nor are they etiologically related to such service.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for residuals of a torn medial meniscus left knee have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.7, 4.71a, Diagnostic Code 5257 (2012).  

2.  The criteria for an initial rating in excess of 10 percent for asbestosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.14, 4.96, 4.97, Diagnostic Code 6833 (2012).  

3.  The criteria for establishing service connection for a psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

When VA receives a complete or substantially complete application for benefits, VA must to notify the claimant and representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

An October 2006 letter addressing the left knee and acquired psychiatric disorder claims and a June 2009 addressing the asbestosis claim satisfied those criteria.  The letters advised the Veteran of the basic criteria for service connection and for increased ratings, and explained VA's duties to assist him in obtaining evidence relevant to the claims.  
 
Moreover, as it pertains to the claim for a higher initial rating, where service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  38 U.S.C.A. § 5103(a) (West 2002).  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional notice requirements.  38 U.S.C.A. § 5103(a) (West 2002); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran has identified VA treatment records and they have been obtained.  A Social Security Administration (SSA) disability determination has been obtained, but VA was advised that any medical records relied upon by SSA had been destroyed.  The Veteran has been notified of that fact.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not show the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).  The Veteran underwent VA examinations in September 1999, August 2002, September 2008, September 2009, October 2009, and June 2010.  

Concerning the examinations, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Here, the examination reports show that the examiners reviewed the Veteran's medical history, recorded his current complaints, conducted an appropriate examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  In sum, they provide adequate evidence to rate the severity of the service-connected left knee and asbestosis disabilities and to provide evidence as to the current nature of any psychiatric disability.  

Finally, there is substantial compliance with the terms of the Board's September 2006 and 2010 remand requests.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran was asked on remand to identify and submit private treatment records.  He did so.  He was provided VA examinations as requested.  Thereafter, a supplemental statement of the case was issued addressing these claims.  Nothing further was required.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Increased Rating Claims

The Veteran asserts that his service-connected left knee and asbestosis disabilities are more disabling than rated.  

Disability ratings are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two ratings is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1 (2012); Schafrath v. Derwinski, 1 Vet. App. App. 589 (1991).  In determining the present level of disability, it may be necessary to "stage" the rating if the factual findings show distinct time periods where the service-connected disability has exhibited symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2012).  Diagnostic Codes predicated on limitation of motion do not prohibit consideration of a higher rating for flare ups or for functional loss due to weakness, excess fatigability, incoordination, or pain on use.  38 C.F.R. § 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by visible behavior, such as facial expression or wincing, of the Veteran undertaking the motion.  38 C.F.R. §§ 4.40, 4.59 (2012).  

Pain alone does not equate with functional loss under 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45, but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Left Knee

During service the Veteran fell from a ladder injuring his left knee.  He underwent an open arthrotomy with medial meniscectomy.  Service connection for residuals of a torn medial meniscus of the left knee was established as of the Veteran's discharge from service in February 1970.  Initially, a 20 percent rating was assigned.  In 1982, the RO found that the condition had improved somewhat and assigned a 10 percent rating.  The current claim for increase was initiated in 1999.  

The Veteran underwent a VA examination in September 1999 and reported that his left knee locked from time to time.  He reported pain and occasional swelling.  On examination, there was tenderness on palpation of the left knee medially.  There was a 2.5 inch scar.  Range of motion was accomplished from 0 degrees extension to 90 degrees flexion with pain limiting flexion to 90 degrees.  There was no subluxation or ligament laxity.  The impression included residuals of injury to the left knee, and postoperative status medial meniscectomy.  The report of a September 1999 VA X-ray of the left knee found that the left knee was radiologically normal. 

The report of an August 2002 VA orthopedic examination shows that the Veteran reported left knee pain.  On examination, the left knee did not show increased heat or effusion.  Circumferential measurements of the thighs were equal bilaterally.  There was no evidence of muscular paralysis in the lower extremities.  X-rays of the left knee were normal.  The Veteran would not permit manipulation of the left knee.  In the supine position, the veteran indicated that he was unable to flex the knee to 90 degrees, although that was the degree of flexion that he was in when he was in a sitting position earlier.  The diagnosis included remote surgery of the left knee. 

During a VA examination in September 2008, the Veteran reported that the knee locked and was accompanied by stiffness and aching with weather changes.  He wore a knee brace and took Motrin.  The Veteran was observed walking normally outside of the examination room, but once inside the room, he walked with a limp.  He could extend the leg to 0 degrees and flex to 130 degrees.  He had difficulty squatting.  The surgical scar was healed.  There was no crepitation but trace AP laxity.  Instability was described as "slight."  He did not demonstrate functional limitation due to pain, weakened movement, fatigability, or incoordination.  X-rays were normal.  

During a VA examination in September 2009, the Veteran again reported locking, stiffness, and pain.  On physical examination, his gait was normal.  There was no swelling or heat present.  There was trace instability but no patellofemoral crepitation.  There was no recurrent subluxation or dislocation.  He could extend to 0 degrees and flex to 135 degrees without pain.  X-rays were normal.  

During a VA examination in June 2010, the Veteran reported that his knee locked and swelled.  He said he used a brace and a cane, although he did not have them with him at the examination.  The examiner observed that he walked without a limp.  The Veteran reported that the surgical scar was tender.  On physical examination, the scar was neither raised nor tender.  It was superficial.  It did not cause any limitation of function of the knee or leg.  The scar was only moderately visible and had no distinguishing features.  Examination of knee revealed no laxity on stress testing.  Extension of the leg was to 0 degrees and flexion was to 135 degrees.  Motion was not limited by pain.  X-ray of the knee was normal.  

A May 2012 x-ray did not note any arthritis in the knee.  

The service-connected left knee disability is rated as 10 percent disabling pursuant to the criteria for recurrent lateral instability or subluxation of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2012).  Under Diagnostic Code 5257, a 10 percent rating is warranted for slight impairment due to recurrent subluxation or lateral instability of the knee.  A 20 percent rating is warranted for moderate impairment due to recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe impairment due to recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a (2012). 

The Board has considered the relevant lay and medical evidence, but finds that the criteria for a rating in excess of 10 percent under Diagnostic Code 5257 have not been met.  Although the Veteran reports subjective symptoms of locking, objective examinations have found no more than slight instability.  The September 1999 and September 2009 VA examiners found no evidence of recurrent subluxation or ligament laxity.  The September 2008 VA examiner only found evidence of slight instability and the most recent examination in 2010 found no laxity on stress testing.  In sum, the overwhelming evidence shows a disability picture characterized by nor more than slight impairment due to recurrent subluxation or lateral instability.  

The Board has considered the Veteran's lay statements describing locking.  However, the Board cannot ignore the examiner's observation during the September 2008 examination that the Veteran affected a limp in the examination room, while walking normally outside the examination room.  Another examiner noted that the Veteran would not allow manipulation of the knee, but sat with the knee in a 90 degree position.  Those observations cause the Board to question the Veteran's credibility.  Therefore, the Board affords more probative weight to the VA examination findings describing the current severity of the service-connected disability.

In addition, the Board has reviewed the various VA outpatient treatment records.  However, those records do not show a disability picture characterized by moderate impairment with recurrent subluxation or lateral instability.  

The Board has also considered whether the Veteran is entitled to a higher disability rating under potentially applicable diagnostic codes.  

A 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2012).

A 10 percent rating is warranted for extension limited to 10 degrees.  A 20 percent rating is warranted for extension limited to 15 degrees.  A 30 percent rating is warranted for extension limited to 20 degrees.  A 40 percent rating is warranted for extension limited to 30 degrees.  A 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2012).  

Normal range of motion for the knee is from 140 degrees flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II (2012).  

The Veteran has consistently demonstrated full extension and flexion and his range of motion has not been limited by functional impairment.  Therefore, the Board finds that a higher rating is not warranted under Diagnostic Codes 5260 or 5261.

Several other Diagnostic Codes pertain to knee disabilities in addition to those above, including Diagnostic Code 5256 for ankylosis of the knee; Diagnostic Code 5258 for dislocated semilunar knee cartilage with frequent episodes of locking, pain, and effusion into the joint; Diagnostic Code 5259 for symptomatic removal of the semilunar knee cartilage; Diagnostic Code 5262 for impairment of the tibia and fibula; and Diagnostic Code 5263 for genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).  38 C.F.R. § 4.71a (2012).

Here, the Veteran does not have ankylosis, impairment of the tibia and fibula, or genu recurvatum.  He did undergo surgical repair to the left knee.  However, it does not appear that the reconstruction of the left knee involved removal of semilunar cartilage.  Moreover, there is no objective evidence to show that he has episodes of locking or effusion, or that the condition is symptomatic.  

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, x-ray examinations do not reveal arthritis of the knee.  Therefore, a separate rating under Diagnostic Code 5003 is not warranted.  38 C.F.R. § 4.71a (2012).

Finally, the Board has considered whether the Veteran is entitled to a separate compensable rating for a surgical scar.  The objective medical evidence show that the surgical scar is not tender or painful and does not result in any limitation of function.  38 C.F.R. § 4.118 (2012).  Therefore, no separate rating is warranted for the surgical scar of the knee.

The Board also finds no basis to stage the Veteran's ratings because the evidence does not show that the left knee disability has warranted more than 10 percent rating, or any separate rating, at any time since the initiation of the current claim.  

The Board must also determine whether the schedular rating is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2012).

An extra-schedular rating is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the schedular rating is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, but the weight of the probative lay and medical evidence shows that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  Furthermore, the evidence does not show frequent hospitalization or marked interference with employment.  As the rating schedule is adequate to rate the disability, the Board finds that referral for extraschedular consideration is not in order.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for increase and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

Asbestosis

A November 2002 decision granted service connection for asbestosis and assigned an initial 10 percent rating.  The Veteran contends that a higher rating is warranted.  

Asbestosis is rated under  Diagnostic Code 6833.  38 C.F.R. § 4.97 (2012).  A 10 percent rating is warranted when forced vital capacity (FVC) is 75 to 80 percent of that predicted, or when the diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO(SB)) is 66 to 80 percent of that predicted.  38 C.F.R. § 4.97 (2012).  A 30 percent rating is warranted when FVC is 65 to 74 percent of that predicted, or DCLO(SB) is 56 to 65 percent predicted.  A 60 percent rating is warranted when FVC of 50 to 64 percent of that predicted, or DLCO(SB) is 40 to 55 percent of that predicted, or when a maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation is demonstrated.  A 100 percent evaluation is warranted where FVC is less than 50 percent predicted; or DLCO(SB) is less than 40 percent predicted; or maximum exercise capacity is less than 15 ml/kg/min oxygen consumption with cardio respiratory limitation; or cor pulmonale or pulmonary hypertension; or requires oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6833 (2012).

For rating purposes, post-bronchodilator findings are the standard in pulmonary assessment.  61 Fed. Reg. 46,723 (1996) (VA assesses pulmonary function after bronchodilation).

During the development of this appeal, regulations pertaining to the evaluation of respiratory conditions were amended, effective October 6, 2006.  71 Fed. Reg. 52457-52460 (2006).  However, those changes did not affect the specific criteria listed in 38 C.F.R. § 4.97, Diagnostic Code 6833.  

There are several pulmonary function studies of record.  In September 2002, the Veteran underwent a VA respiratory disease examination.  He denied any dyspnea or wheezing, but complained of a rare cough.  He did not use inhalers.  Pulmonary function tests revealed a FVC of 76 percent predicted.  No DLCO(SB) scores were provided.  The FVC score of 76 percent corresponds to a 10 percent rating and does not support the claim for an increased rating.

During VA outpatient treatment pulmonary function testing in August 2006, post-bronchodilator FVC was 77 percent of predicted.  That FVC value also corresponds to a 10 percent rating for asbestosis.  

The Board has also reviewed a VA outpatient pulmonary function testing study conducted in March 2009.  While testing revealed a DLCO of 48 percent of predicted, the results were found to be not consistent due to the Veteran's poor effort.  Therefore, the Board has not included the March 2009 results in rating the service-connected disability because the reliability of those studies was questioned by the medical personnel conducting the study.  

During a June 2010 VA examination, the Veteran reported daily coughing and periodic wheezing that he treated with Albuterol.  The Veteran had a pack of cigarettes in his front pocket, but denied being a smoker.  Pulmonary function testing was conducted and the examiner certified that the DLCO study most accurately described the current level of disability.  FVC testing was deemed unreliable due to the Veteran's poor effort.  DLCO was 81 percent of predicted.  The DLCO findings do not support the claim for an increase in excess of that currently assigned.

Finally, a VA pulmonary diagnostic study note dated in May 2012 again noted the Veteran's poor effort during spirometry.  However, DLCO was 81 percent.  Again, that score does not support the claim for a rating in excess of 10 percent.  

The Veteran's lung disability is rated based on the results of pulmonary function testing.  The tests of record are consistent and fail to demonstrate that a 20 percent or greater rating is warranted.  The Board concedes the Veteran is competent to report symptoms he experiences.  However, the Board does not find his assertions credible.  His effort and cooperation in presenting his symptoms upon examination has been questioned by multiple examiners, and the Board has found the results where his effort was questioned to be unreliable for rating purposes.  The Veteran has not described symptoms that correspond to a higher rating, and medical expertise is required to perform pulmonary function tests.  Moreover, based on the Veteran's poor effort as noted on multiple examinations, the Board affords the VA examination findings, where the results were not questioned by the personnel administering the pulmonary function testing, to bear the most significant probative weight.  

The Board has also considered whether referral for consideration of an extraschedular rating is warranted.  However, the Board finds that the schedular rating is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, but the weight of the probative lay and medical evidence shows that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  Furthermore, the evidence does not show frequent hospitalization or marked interference with employment.  As the rating schedule is adequate to rate the disability, the Board finds that referral for extraschedular consideration is not in order.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for increase and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

Service Connection for a Psychiatric Disability


Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2012).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2012).  Service connection may also be established for certain chronic diseases manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2012).  Psychoses are chronic diseases with a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 (2012).  

Service connection for PTSD requires:  (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2012).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a) (2012).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in combat with the enemy during service.  Gaines v. West, 11 Vet. App. 353 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that testimony is found to be satisfactory, credible, and consistent with circumstances, conditions or hardships of service.  38 U.S.C.A. 1154(b) (West 2002); 38 C.F.R. 3.304(f)(1) (2012); Zarycki v. Brown, 6 Vet. App. 91 (1993).

However, if the alleged stressor is not combat-related, then the veteran's lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996). 

Lay evidence may also establish an alleged stressor where:  (1) the stressor is related to the Veteran's fear of hostile military or terrorist activity; (2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor; (3) the stressor is consistent with the places, types, and circumstances of the Veteran's service; and (4) there is no clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3) (2012).

Fear of hostile military or terrorist activity occurs where a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2012).

The Veteran's one-year service in the United States Navy resulted in several disciplinary proceedings and resulted in a discharge by reason of unsuitability.  In July 1969, he received a summary court-martial due to an unauthorized absence from his post.  He received a non-judicial punishment for intoxication and careless operation of a motor vehicle.  In October 1969, he underwent a special court-martial for unauthorized absence, missed movement, disrespectful conduct, and breaking restriction.  He was diagnosed in service with passive-aggressive personality.  During his one-year of active duty he served aboard the USS Bainbridge and the USS Bronstein.  There is no indication that his duties involved service in combat.  

In February 1982, the Board issued a decision denying entitlement to service connection for a nervous disorder.  The Board noted the in-service finding of a passive-aggressive personality and a July 1970 VA examination which revealed a normal psychiatric examination.  The Board found no evidence of any psychiatric disorder, other than personality disorder, in service.  

In November 1982, the RO denied reopening a claim for service connection for a nervous disorder.  The Veteran appealed that decision, and, in February 1984, the Board denied reopening the claim.  The Board noted current psychiatric treatment, but no evidence that a current disability was related to service.

In January 1999, the Veteran filed a claim seeking entitlement to service connection for PTSD.  He submitted VA outpatient treatment records dated in 1998 that showed treatment for recurrent major depressive disorder with psychotic features and possible drug-induced psychotic disorder.  In a VA PTSD stressor statement, the Veteran alleged that he had PTSD due to watching bombing runs while aboard a Navy ship.  He also described a fire aboard the ship.  In a September 1999 VA record, he reported that he watched some of his friends die while in the military.  The pertinent assessment included PTSD, schizophrenia, alcohol dependence, cocaine dependence, cannabis abuse, opium dependence, and amphetamine dependence.  

VA treatment in April 2000 described the psychiatric disability as a substance induced mood disorder and a substance induced psychotic disorder, and history of PTSD.  

VA treatment in 2001, 2002, 2003, and 2007 again noted diagnoses of drug induced disorders.  Regarding PTSD, the reports proposed to rule-out malingering.  

The Veteran underwent a VA psychiatric examination in September 2008.  The Veteran described PTSD stressors including watching the planes go on bombing runs and witnessing a fire.  He also described an incident where a jet fell off the deck into the ocean.  Following a mental status examination, the examiner found that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.  The examiner found that the stressors described by the Veteran were insufficient to produce PTSD.  In addition, the Veteran's reaction to the stressors at the time did not produce psychological distress.  Finally, he did not endorse current symptoms that were present with PTSD.  While PTSD was not found, the examiner found evidence of an adjustment disorder with mixed features.  The examiner did not link any psychiatric disability to the Veteran's military experience. 

VA outpatient treatment records in 2009 noted a diagnosis of a depressive disorder.  

The Veteran underwent another VA psychiatric examination in February 2012.  Following a mental status examination, no psychiatric disorders were diagnosed.  The examiner noted that the Veteran's vague descriptions of in-service stressors were not sufficient to produce PTSD.  The examiner found that the described traumatic events were not persistently re-experienced.  In addition, the Veteran did not persistently avoid stimuli associated with the event and did not have persistent symptoms of increased arousal.  After reviewing the Veteran's claims file, the examiner opined that the Veteran had personality disorder problems in service and post-service had a lengthy history of drug and alcohol addiction.  The examiner found no psychiatric disability that was related to his military service.

The Board has considered the evidence of record but finds that the preponderance of the evidence is against the claim for service connection for a psychiatric disability.  First, the Board finds that a psychiatric disorder was not manifest in service.  No chronic symptoms were noted in the service medical records, other passive aggressive personality disorder.  A personality disorder is a congenital or developmental defect and is not a disability for which service connection can be granted.  38 U.S.C.A. § 1110 (West 2002); Morris v. Shinseki, 678 F.3d 1346 (2012).  

The Board also finds that the Veteran does not have a disability manifested by PTSD.  In this respect, the Board finds that the September 2008 and February 2012 VA examinations constitute the most probative evidence on the claim.  The examinations are based on a review of the Veteran's history and contain clear conclusions and rationale as to why the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD.  The February 2012 examiner discussed which criteria for a diagnosis of PTSD the Veteran's symptoms did not meet.  Both examiners found that the Veteran's claimed stressors were insufficient to produce PTSD.  The Board acknowledges that the Veteran has received treatment for PTSD.  However, it is unclear if the diagnoses were based on DSM-IV criteria, and a history of PTSD rather than a diagnosis of PTSD was listed on some reports.  In addition, several VA treatment providers described PTSD as a provisional diagnosis to rule out.  This is not a case where the disability has resolved during the pendency of the appeal.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  Rather, this is a case where the most probative evidence concerning the proper diagnosis did not occur until later in the appeals period.  The Board finds that the preponderance of the evidence is against a finding that a diagnosis of PTSD is warranted.

The Board has also considered the Veteran's opinion that he is entitled to service connection for PTSD or a psychiatric disability.  While the Board accepts the Veteran's statements that his duties in service involved working on Navy ships and that he observed planes going on bombing missions, the Veteran is not competent to self-diagnose PTSD because he does not have the medical training to diagnose mental disorders.  He has not offered statements describing symptoms of other psychiatric disorders that he attributes to service.  The Board notes that the statements contained in the VA medical record show some inconsistencies as documented by the various VA examiners.  Those inconsistencies tend to reduce the probative weight afforded to his lay testimony.  In any event, the findings of physicians at the examinations are more persuasive because of their medical training and expertise.  

The Board also acknowledges isolated diagnoses of other psychiatric disorders, to include a major depressive disorder and an adjustment disorder.  There is no indication that any of those disorders had their onset in service or are otherwise related to service.  The February 2012 VA examiner found no psychiatric disability that was related to his military service.  The Board accords great weight to that finding as that physician reviewed previous medical records and is a training medical professional.

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); 38 U.S.C.A. §§ 1110, 1131 (West 2002); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Therefore, the Board finds that service connection for PTSD must be denied because the preponderance of the evidence is against a finding that a diagnosis of PTSD is warranted.

Furthermore, the Board finds that the preponderance of the evidence is against a finding that any current psychiatric disability was incurred in or aggravated by service, or is proximately due to or the result of any disease or injury incurred in or aggravated by service.  No psychosis was shown within one year following separation from service.  To the extent that the Veteran has been diagnosed with a substance abuse psychotic disorder, service connection cannot be granted for a disability resulting from the abuse of alcohol or drugs.  38 U.S.C.A. § 1110 (West 2002).

Accordingly, the Board find that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for PTSD or any psychiatric disability.  Therefore, the appeal is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disability, to include PTSD, is denied.  

A rating in excess of 10 percent for a left knee disability is denied.  

An initial rating in excess of 10 percent for asbestosis is denied.  


REMAND

Regarding the claim for an increased rating for tinea versicolor, the Board remanded this claim in December 2004 so the Veteran could be afforded a VA skin examination to obtain findings as to the current severity of the service-connected disability.  It does not appear that development was completed.  Unfortunately, the Board did not address the issue in Remands issued in September 2006 and June 2010.  Moreover, the RO has not readjudicated the claim in a supplemental statement of the case.  Therefore, it appears that claim remains in appellate status.  Thus, the matter must be remanded to afford the Veteran a current VA examination and to provide him an opportunity to submit evidence relevant to the claim.

Because the claim for increased rating is being remanded, that claim may have bearing on whether or not the Veteran meets the percentage requirements for consideration for a TDIU rating.  38 C.F.R. § 4.16(a) (2012).  Therefore, the claim for TDIU is also remanded pending further development on pending increased rating claims.

Accordingly, this matter is REMANDED for the following action:

1.  Schedule the Veteran for a VA skin examination to determine the nature and severity of his service-connected tinea versicolor.  The examiner must review the claims file and must note that review in the report.  To the extent possible, VA should attempt to schedule the examination during an active stage of the Veteran's disability.  The examination should include any diagnostic testing or evaluation deemed necessary, and the examiner should opine as to the percentage of the total area of the body affected, and the exposed areas affected by the disability based on the physical examination.  If the examination must take place during an inactive stage of disability, separate percentages based on a review of the record and the Veteran's description of his symptoms during an exacerbation should be provided.  The examiner should also indicate whether the Veteran's tinea versicolor requires treatment with corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, and if longer, whether constant or near constant use is necessary.

2.  Then readjudicate the claims for increased rating for tinea versicolor and for TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
HARVEY P. ROBERTS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


